 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 9

10          ABIOMED INC,                                      CASE NO. 19-1496 MJP

11                                  Plaintiff,                ORDER

12                     v.

13          MAQUET CARDIOVASCULAR LLC,

14                                  Defendant.

15

16          The Court, having received and reviewed:

17          1. Abiomed’s Motion to Compel Subpoena Respondent William R. Kanz (Dkt. No. 1),

18          2. Non-party William R. Kanz’s Opposition to Abiomed’s Motion to Compel (Dkt. No.

19               3),

20   and all attached declarations and exhibits, rules as follows:

21          IT IS ORDERED that the motion is GRANTED. Mr. Kanz is ordered to appear for a

22   deposition at a time and place mutually convenient to himself, his counsel and counsel for

23

24


     ORDER - 1
 1   Plaintiff, and to produce any documents in his possession, custody, or control responsive to

 2   Abiomed’s July 5, 2019 subpoena.

 3

 4          The clerk is ordered to provide copies of this order to all counsel.

 5          Dated November 21, 2019.

 6

 7
                                           A
                                           Marsha J. Pechman
                                           United States Senior District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 2
